Case 4:19-cv-00080-JED-JFJ Document 7 Filed in USDC ND/OK on 05/03/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OKLAHOMA

                                                 :
 Cheryl Warner,                                  :
                                                 :
                                                 : Civil Action No.: 4:19-cv-00080-JED-JFJ
                       Plaintiff,                :
        v.                                       :
                                                 :
 Jenny Craig, Inc,                               :
                                                 :
                       Defendant.                :
                                                 :


             NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                     DISMISSAL OF ACTION WITH PREJUDICE
                            PURSUANT TO RULE 41(a)


        Cheryl Warner (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the complaint and
 voluntarily dismisses this action, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

 Dated: May 3, 2019

                                                            Respectfully submitted,


                                                            By: /s/ Sergei Lemberg

                                                            Sergei Lemberg, Esq.
                                                            LEMBERG LAW, L.L.C.
                                                            43 Danbury Road, 3rd Floor
                                                            Wilton, CT 06897
                                                            Telephone: (203) 653-2250
                                                            Facsimile: (203) 653-3424
                                                            slemberg@lemberglaw.com
Case 4:19-cv-00080-JED-JFJ Document 7 Filed in USDC ND/OK on 05/03/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2019, a true and correct copy of the foregoing Notice of
 Withdrawal was served electronically by the U.S. District Court Northern District of Oklahoma
 Electronic Document Filing System (ECF) and that the document is available on the ECF
 system.



                                             By /s/ Sergei Lemberg

                                                    Sergei Lemberg
